.0.*.. -./
                                   .:
    OFFICE   OF   THE   Al-l-ORNEY    GENERAL        OF TEXAS
                             AU8lYN




Bonomblo K. Lsr O'Du~ial
Oorunor of Tons
Aurtln, Toxso

Dorr Cotrrnor O*Danirl




                                                     lou    rrpurrt    our
                                                     bo rll~blr to urn.
                                                      Authorlt~ artor a
                                                     n& thr tomlnat1on
                                                          moabsrrhlp tith




                                       bo oll~blo          ter
                                       .uul-lng     tho    pn-
                                        l   lp ~o lntwnt J


                                      mo to r whatsootu.”


                                                                 at.    mo mI0r o ,
                                                                  rt   ( a aUlrootor,
t&at tum 08 u8ed in thm Aot rroatlng thlr rutboAt)-. Further-
more, r, do not wimh our Opinion Ho. 0-lT83 to km oonoldued
a# baring parred upon that quortion.      .

                                  Toum   vary     truly
m(RH,   ma   18, la40
                              hTToFlnsTmmRALOTnxA~
(I) @oral6 C. Yann
ATTORHBTOlKNBlULMTSXX




                         AFPROVXD 0PmI0H    c-t
                             By B.U.B.  Chalnrn